DAMOORGIAN, J.
The Estate of Steven R. Kanengiser (“Appellant”) appeals the trial court’s final judgment awarding damages to Jose Rodriguez (“Appellee”). We affirm.
By way of background, Appellant admitted the decedent was at fault in striking the rear of Appellee’s car in a low-impact crash. After a contentious trial on the issues of causation, apportionment of the injuries, and damages, a jury awarded Ap-pellee $638,128.60. This appeal follows.
Appellant raises a number of issues on appeal. Of these, the primary issue presented concerns the cumulative effect of alleged errors throughout the trial. We reviewed the entire record, and do not find any impropriety that infected the trial to such an extent as to deny Appellant a fair trial. See Intramed, Inc. v. Guider, 93 So.3d 503, 505 (Fla. 4th DCA 2012) (reversing where serial improprieties operated to deny the appellant a fair trial).

Affirmed.

TAYLOR, J., and CORLEW, REGINALD, Associate J., concur.